 



EXHIBIT 10.1
Execution Copy
THIRD AMENDMENT
TO CREDIT AGREEMENT
     THIS THIRD AMENDMENT TO CREDIT AGREEMENT, dated as of May 17, 2006 (this
“Amendment”), is by and among HAMILTON BEACH/PROCTOR-SILEX, INC., a Delaware
corporation (the “Company”), its U.S. and Canadian Subsidiaries identified as
Subsidiary Borrowers on the signature pages hereto (the “Subsidiary Borrowers”)
(hereinafter, the Company and the Subsidiary Borrowers are collectively referred
to as the “Borrowers” or individually referred to as a “Borrower”), each of the
financial institutions identified as Lenders on the signature pages hereto (the
“Lenders”), WACHOVIA BANK, NATIONAL ASSOCIATION (“Wachovia”), as administrative
agent for the Lenders (the “Administrative Agent” or the “Agent”), WACHOVIA
CAPITAL FINANCE CORPORATION (CANADA) (as successor to Congress Financial
Corporation (Canada)), as Canadian Agent (the “Canadian Agent”), KEY BANK,
NATIONAL ASSOCIATION, as Syndication Agent, and BANK OF AMERICA, N.A. (as
successor to Fleet Capital Corporation) and NATIONAL CITY BUSINESS CREDIT, as
Documentation Agents.
W I T N E S S E T H:
     WHEREAS, pursuant to a Credit Agreement dated as of December 17, 2002 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among the Borrowers, the Lenders and the Administrative Agent, the
Lenders have extended commitments to make certain credit facilities available to
the Borrowers;
     WHEREAS, the Borrowers have requested that the Credit Agreement be amended
as described herein;
     WHEREAS, the Lenders are willing to make such amendments to the Credit
Agreement and to grant such waivers, subject to the terms and conditions hereof;
     NOW, THEREFORE, in consideration of the agreements herein contained, the
parties hereby agree as follows:
PART I
DEFINITIONS
     SUBPART 1.1. Certain Definitions. Unless otherwise defined herein or the
context otherwise requires, the following terms used in this Amendment,
including its preamble and recitals, have the following meanings:
          “Third Amendment Effective Date” is defined in Subpart 3.1.

 



--------------------------------------------------------------------------------



 



     SUBPART 1.2. Other Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this Amendment, including its preamble
and recitals, have the meanings provided in the Credit Agreement (as amended
hereby).
PART II
AMENDMENTS TO CREDIT AGREEMENT
     Effective on (and subject to the occurrence of) the Third Amendment
Effective Date, the Credit Agreement is hereby amended in accordance with this
Part II.
     SUBPART 2.1. Amendments to Section 1.1. Section 1.1 of the Credit Agreement
is hereby amended as follows:
     SUBPART 2.1.1. The definition of “Maturity Date” is hereby deleted in its
entirety and replaced with the following:
     “Maturity Date” means July 31, 2011.
     SUBPART 2.1.2. The following definitions are hereby added to Section 1.1 of
the Credit Agreement in the appropriate alphabetical order:
     “Inventory Reliance Percentage” means the percentage calculated for any
calendar month, as of the last day of such month, resulting from a formula in
which the numerator is the aggregate amount of Revolving Loans outstanding less
the sum of (i) 85% Eligible Accounts Receivable and (ii) Eligible Trademarks
Amount, and the denominator is the product of the Applicable Inventory
Percentage and Eligible Inventory.
     “Third Amendment Effective Date” means May 17, 2006.
     SUBPART 2.2. Amendment to Section 7.13. Section 7.13 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:
     7.13 Inventory.
     (a) Within thirty (30) days after the end of each month, upon the request
of the Administrative Agent from time to time, the Credit Parties will provide
to the Administrative Agent written statements listing categories of Inventory
in reasonable detail as requested by the Administrative Agent. The U.S. Credit
Parties will conduct annually a physical count of their Inventory and will
provide the Administrative Agent with prior written notice indicating when the
physical count is to be performed, and the Canadian Credit Parties will conduct
annually a physical count of their Inventory (or in lieu thereof, such other
test(s) as their independent auditors shall approve and which are acceptable to
the Administrative Agent) and will provide the Administrative Agent with prior
written notice indicating when the physical count (or such other test(s)) is to
be performed and a copy of such count (or test(s)) will be promptly supplied to
the

2



--------------------------------------------------------------------------------



 



Administrative Agent accompanied by a report of the value (valued at FIFO) of
such Inventory; provided that the Credit Parties will conduct such a physical
count at such other times and as of such dates as the Administrative Agent shall
reasonably request.
     (b) The Administrative Agent shall be entitled to obtain new Inventory
Appraisals from time to time as it deems necessary. Prior to the occurrence and
continuance of an Event of Default, any such Inventory Appraisal shall be at the
sole expense of the Credit Parties; provided that if, during any fiscal year,
the monthly Inventory Reliance Percentage (calculated based on amounts set forth
in the monthly Borrowing Base Certificate delivered pursuant to Section 7.1(i))
was not greater than 40% for any period of three consecutive calendar months
during such fiscal year, such Inventory Appraisal shall be obtained at the
shared expense of the Lenders on a pro rata basis according to each such
Lender’s aggregate Commitment as of the date such Inventory Appraisal is
requested. After the occurrence and during the continuance of an Event of
Default, each Inventory Appraisal shall be at the sole expense of the Credit
Parties. Upon receipt of each new Inventory Appraisal, the Administrative Agent
shall be entitled to adjust the Applicable Inventory Percentage, as appropriate.
     SUBPART 2.3. Amendment to Section 9.5. Section 9.5(h) of the Credit
Agreement is hereby amended by inserting the following proviso at the end
thereof:
, and provided further that the foregoing limitations shall not apply to the
disposition by the Company of any of its Property located in Saltillo, Mexico;
      SUBPART 2.4. Amendments to Section 9.11. Section 9.11 of the Credit
Agreement is hereby amended as follows:
     SUBPART 2.4.1. Section 9.11(d) is hereby amended by increasing the amount
of “$2,000,000” therein to “$2,500,000”; and
     SUBPART 2.4.2. Section 9.11 is hereby amended by deleting the “and” before
clause (f) thereof and replacing it with a comma (“,”) and adding the following
text to the end of such Section 9.11:
     and (g) dividends or distributions by the Company to NACCO of the cash
proceeds received by the Company with respect to the disposition of any of its
Property located in Saltillo, Mexico in an aggregate amount not to exceed
$11,000,000.
PART III
CONDITIONS TO EFFECTIVENESS
     SUBPART 3.1. Third Amendment Effective Date. This Amendment shall be and
become effective as of the date hereof (the “Third Amendment Effective Date”)
when all of the conditions set forth in this Subpart 3.1 shall have been
satisfied.
     SUBPART 3.1.1. Execution of Counterparts of Amendment. The Administrative
Agent shall have received counterparts of this Amendment, which collectively
shall have been duly executed on behalf of the Borrower and the Required
Lenders.

3



--------------------------------------------------------------------------------



 



     SUBPART 3.1.2. Other Fees. The Borrowers shall have paid such other fees
and expenses owed by them to the Lenders and the Administrative Agent to the
extent invoiced prior to the Third Amendment Effective Date.
     SUBPART 3.1.3. Resolutions. The Administrative Agent shall have received
certified copies of resolutions of the board of directors of each of the
Borrowers and consents from any applicable third party approving this Amendment
and authorizing the execution and delivery hereof.
     SUBPART 3.1.4. Asset Sale. The sale of the Property at the Saltillo, Mexico
location by the Company was consummated in a manner consistent with the related
asset purchase agreement and other financing documents and reasonably
satisfactory to the Administrative Agent.
     SUBPART 3.1.5. Other Documents. The Administrative Agent shall have
received such other documentation and legal opinions as the Administrative Agent
may reasonably request in connection with the foregoing, all in form reasonably
satisfactory to the Administrative Agent.
PART IV
REPRESENTATIONS AND WARRANTIES
     SUBPART 4.1. Each Borrower hereby represents and warrants that (a) the
representations and warranties contained in Article VI of the Credit Agreement
are true and correct in all material respects on and as of the date hereof as
though made on and as of such date (except for those which by their terms
expressly relate to an earlier date) and after giving effect to the transactions
contemplated herein; (b) no Default or Event of Default has occurred and is
continuing on and as of the date hereof and after giving effect to the
transactions contemplated herein; (c) it has the corporate power and authority
to execute and deliver this Amendment and to perform its obligations hereunder
and has taken all necessary corporate action to authorize the execution,
delivery and performance by it of this Amendment; and (d) it has duly executed
and delivered this Amendment, and this Amendment constitutes its legal, valid
and binding obligation enforceable in accordance with its terms except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws affecting the rights of creditors generally or by general principles of
equity.
PART V
MISCELLANEOUS
     SUBPART 5.1. Cross-References. References in this Amendment to any Part or
Subpart are, unless otherwise specified, to such Part or Subpart of this
Amendment.

4



--------------------------------------------------------------------------------



 



     SUBPART 5.2. Instrument Pursuant to Credit Agreement. This Amendment is a
Credit Document executed pursuant to the Credit Agreement and shall (unless
otherwise expressly indicated therein) be construed, administered and applied in
accordance with the terms and provisions of the Credit Agreement.
     SUBPART 5.3. References in Other Credit Documents. At such time as this
Amendment shall become effective pursuant to the terms of Subpart 3.1, all
references in the Credit Documents to the “Credit Agreement” shall be deemed to
refer to the Credit Agreement as amended by this Amendment.
     SUBPART 5.4. Survival. Except as expressly modified and amended in this
Amendment, all of the terms and provisions and conditions of each of the Credit
Documents shall remain unchanged.
     SUBPART 5.5. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and it shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart. Delivery of an executed
counterpart of this Amendment by telecopy shall be as effective as an original
executed counterpart hereof and shall constitute a representation that an
original executed counterpart will be delivered.
     SUBPART 5.6. Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.
     SUBPART 5.7. Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.
[remainder of page intentionally left blank]

5



--------------------------------------------------------------------------------



 



     Each of the parties hereto has caused a counterpart of this Amendment to be
duly executed and delivered as of the date first above written.

         
COMPANY:
  HAMILTON BEACH/PROCTOR-SILEX, INC.,
 
       
 
  By:   /s/ James H. Taylor
 
       
 
  Name:
Title:   James H. Taylor
Vice President — Finance and Treasurer
 
       
 
  U.S. SUBSIDIARY BORROWERS:
 
       
 
  NONE.
 
       
 
  CANADIAN BORROWER:
 
       
 
  PROCTOR-SILEX CANADA INC.
 
       
 
  By:   /s/ James H. Taylor
 
       
 
  Name:
Title:   James H. Taylor
Treasurer

 



--------------------------------------------------------------------------------



 



         
 
  AGENTS AND LENDERS:
 
       
 
  WACHOVIA BANK, NATIONAL ASSOCIATION,
in its capacity as Administrative Agent and as a Lender
 
       
 
  By:   /s/ Bruce Rhodes
 
       
 
  Name:   Bruce Rhodes
 
       
 
  Title:   Director
 
       

 



--------------------------------------------------------------------------------



 



         
 
  WACHOVIA CAPITAL FINANCE CORPORATION
(CANADA) (as successor to Congress Financial
Corporation (Canada)), in its capacity as Canadian Agent
 
       
 
  By:   /s/ Enza Agosta
 
       
 
  Name:   Enza Agosta
 
       
 
  Title:   Vice President
 
       

 



--------------------------------------------------------------------------------



 



         
 
  KEY BANK, NATIONAL ASSOCIATION,
in its capacity as Syndication Agent and as a Lender
 
       
 
  By:   /s/ Timothy W. Kennedy
 
       
 
  Name:   Timothy W. Kennedy
 
       
 
  Title:   V.P.
 
       

 



--------------------------------------------------------------------------------



 



         
 
  BANK OF AMERICA, N.A.,
in its capacity as Documentation Agent and as a Lender
 
       
 
  By:   /s/ Seth Benefield
 
       
 
  Name:   Seth Benefield
 
       
 
  Title:   Vice President
 
       

 



--------------------------------------------------------------------------------



 



         
 
  NATIONAL CITY BUSINESS CREDIT, INC.,
in its capacity as Documentation Agent and as a Lender
 
       
 
  By:   /s/ Tom Buda
 
       
 
  Name:   Tom Buda
 
       
 
  Title:   Vice President
 
       

 